Citation Nr: 1404284	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss with middle ear dysfunction.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eckart, Carol


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied service connection for bilateral hearing loss. 

The Board has characterized the issues as noted on the title page in light of Barnett and the recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration. A transcript of the hearing is associated with the claims folder. 

In a March 2013 decision, the Board reopened a previously denied claim for service connection for hearing loss, and remanded this matter for further development.  Such has been accomplished and this matter is returned to the Board for further consideration.  The reopened issue of entitlement to service connection for bilateral hearing loss with middle ear dysfunction, as well as the claim of entitlement to service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

While this matter was on remand status, service connection for tinnitus was granted by a DRO decision of May 2013, thereby removing this issue from appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


FINDINGS OF FACT

1. Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss of the right ear was not exhibited within the first post service year. 

2.  A separate disability of middle ear dysfunction is not shown by the evidence.  


CONCLUSION OF LAW

A bilateral hearing loss with middle ear dysfunction was not incurred or aggravated in service, and a sensorineural hearing loss of the right ear may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide. 

By way of letters dated in August 2008 and January 2009, the Veteran was furnished notice of the type of evidence needed in order to substantiate the claim. The Veteran was also generally informed that he should send to VA evidence in his possession that pertains to the claim and advised of the basic law and regulations governing the claim, the cumulative information and evidence previously provided to VA (or obtained by VA on the appellant's behalf), and provided the basis for the decision regarding the claim. 

The Veteran was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf. 

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370  (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996). 

In addition, where a claim involves basic entitlement to service connection, the Court held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the elements of a claim for service connection, including notice that a disability rating and effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes that the Veteran was provided with Dingess-type notice via the letter that was provided to him in these aforementioned letters. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim. In particular, the information and evidence associated with the claims file consists of the Veteran's service records, post-service treatment records and reports, VA examinations, a Board hearing transcript, and written statements submitted by the Veteran and his representative in support of the claim.  The Board has reviewed the Veteran's Virtual VA claims file. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488 .  Here, during the March 2013 hearing, the undersigned Veterans Law Judge informed the Veteran of what was required to sustain the claim and fully explained the issues, the notice requirements under Bryant were effectively satisfied.

Moreover, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  In this respect, the record reflects that the service member did undergo a VA audiological examination in conjunction with his claim for benefits.  The results from that examination have been included in the claims folder for review.  It is noted that in the examination, the examiner reviewed the history, the available medical records, supplied an opinion and provided sufficient information so the Board can render an informed determination with respect to the appellant's assertions.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the appellant's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran. Accordingly, further development and further expending of VA's resources is not warranted. 

II. Analysis

The Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013). 

For certain chronic diseases, such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service. 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367  (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618  (1992). 

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity. For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran contends that he has bilateral hearing loss, and ear pain from working on the flight line of an aircraft carrier while in service.  He is also noted to have alleged having tinnitus from service, and as noted above, service connection has been granted only for this condition.  He indicates that he first experienced these problems during service, and that he has continued to have bilateral hearing loss, and ear pain since discharge.  The Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his duties in service working aboard the aircraft carrier. Indeed, the RO has conceded in-service noise exposure. See March 2009 Rating Decision. Thus, the question is one of nexus.

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The July 1972 entrance examination contains a normal clinical evaluation of the ears. An audiogram contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
35
20
10
20
20


An audiogram card showed similar results.

Review of the service treatment records (STRs) show numerous complaints of ear problems, ringing, and hearing loss.  The Veteran first complained of hearing loss on January 27, 1975, while serving onboard the USS Saratoga.  The clinician referenced an "audio card" and noted that there was evidence of left ear impairment. It appears that the clinician was referring to the entrance audiogram.  He recommended that a reference audiogram be conducted after the Veteran had been away from high noise areas for 40 hours.

On January 29, 1975, the Veteran returned for an audiogram.  The clinician noted that the reference audiogram showed improvement.  The Board notes that this audiogram is not contained in the STRs.  The Veteran was instructed to return again after being out of a high noise area for one month.

On March 3, 1975, the Veteran returned for another audiogram.  The audiogram card is contained in the STRs.  The clinician commented that bilateral hearing loss had been noted five weeks earlier, and that the January 29, 1975 reference audiogram revealed hearing loss at the same level noted in the audiogram conducted that day.  He also noted that the Veteran had been out of a high noise area for one month.  The provisional diagnosis was bilateral hearing loss, moderately severe degree. 

On March 6, 1975, the Veteran was examined by an ENT onboard the USS Saratoga. Tympanic membranes were within normal limits.  The clinician stated "if accompanying audiograms can be believed, [the Veteran] has lost some hearing since 1972."  However, he noted that the Veteran needed "a good AC/BC audiogram."  He also noted that the Veteran was leaving for the United States in two days, and recommended that "more precise audiometry" be performed then.

On April 3, 1975, the Veteran was examined by an ENT at the Naval Regional Medical Center in Philadelphia, Pennsylvania.  He reported having first noticed hearing loss two months earlier. He complained of ear pain, right greater than left, since February 1975.  He also complained of "ringing in ears" from January 1975 until he was removed from the flight deck in February.  He denied a history of ear problems.  The doctor noted that the Veteran had used inadequate ear protection on the flight deck from January 1974 to February 1975.  An audiogram contains the following pure tone thresholds, in decibels:


On the authorized audiological evaluation in April 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
15
LEFT
25
15
0
0
15

Speech discrimination was 98 percent in the right ear and 100 percent in the left ear.
A tympanogram was also conducted.  The doctor compared the April 1975 audiogram to the 1972 entrance audiogram and noted that there was a decreased hearing ability, bilaterally, greater at higher frequencies.  An examination showed left side lateralization.  Air conduction was greater on the right than the left. Tympanic membranes were normal and moved with pressure.  External ear canals were unremarkable.  The impression was "[illegible] hearing loss."

The Veteran's ears were rechecked in May 1975 after he had returned to the USS Saratoga.  He stated that his hearing had improved since being off the flight deck.  He was cleared to return to the flight deck provided he wore adequate hearing protection, and instructed to return for an audiogram in one month.

In June 1975, the Veteran was treated for severe right ear pain after swimming. A small central perforation was noted upon examination.  There was no acute inflammation.  On follow-up one week later, the Veteran complained of frequent ear aches in both ears.  Physical examination showed that the perforation had healed.  There was evidence of chronic serous otitis media.  The clinician prescribed Sudafed.

In July 1975, the Veteran continued to complain of pain in the right ear, as well as pressure in both ears.  It was noted that the Veteran had a "history of ear disorders." Physical examination revealed that both ears were within normal limits.  Tympanic membranes were motile and appeared normal.  The impression was "? Eustachian tube dysfunction secondary to allergy."  The clinician prescribed Sudafed.

The July 1975 separation examination contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered voice).  See Smith v. Derwinski, 2 Vet. App. 137 (1992). 

On the Veteran's April 1976 claim, he complained of an "ear condition." 

A June 1976 VA audiological evaluation shows that the Veteran complained of hearing loss, trouble clearing his ears, ear aches (right greater than left), an occasional ringing sensation, a burning sensation (left greater than right), blocked ears, and occasional headaches.  He reported that his ear problems began in January 1975, although his hearing had improved somewhat.  He described himself as a "sportsman and an outdoors man" and a former hunter.  His complaints included trouble picking up  some "nature sounds" and was aggravated by certain loud noises like hammering or gunfire.  

An examination of the Veteran's ears showed marked retraction of the left eardrum but otherwise an excellent cone of light bilaterally. The right eardrum was normal. Pure tone thresholds, in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
--
20
LEFT
20
20
15
--
25

Speech recognition scores were found to be 100 percent for both ears.  The diagnosis was "borderline normal ear exam."

Post-service VA treatment records show that, in December 2008, the Veteran complained of intermittent tinnitus and an ongoing sensation of aural pressure/fullness, bilaterally.  His history of hazardous noise exposure in service was noted.  Other significant history such as middle ear pathology, or other pathology was denied.  An ear examination was normal. Pure tone thresholds, in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
--
20
LEFT
15
20
15
--
20

Speech recognition scores were found to be 100 percent for both ears.  The diagnosis was right ear, mild degree of low frequency conductive hearing loss through 1000 Hz, with borderline normal/slight degree of sensorineural hearing loss at 2-8 kHz; and left ear, slight degree of low frequency conductive hearing loss (single conductive component at 250 Hz), with borderline normal/slight degree sensorineural hearing loss at 500-8000 Hz. Tympanometry showed Type C, abnormal negative middle ear pressure, with normal compliance on the right, and Type A, middle ear compliance and pressure, within normal limits on the left.  The audiologist recommended that the Veteran be evaluated by an ENT for bilateral Eustachian tube dysfunction.  He also diagnosed tinnitus.  He noted that the normal hearing with mild conductive component on the right was "an unusual presentation for someone who has tinnitus," but noted that the likelihood of a tumor was extremely low. 

The Veteran submitted to a March 2009 VA audiological examination. He complained of bilateral hearing loss that began in 1974-75, to include episodes of acute hearing loss with ringing in the right ear for six months.  He reported having worked on an aircraft carrier flight deck without hearing protection.  He also reported "wood yard noise" for a couple of years "on and off" with hearing protection.  He hunted prior to service and for a few years after discharge without hearing protection.  He also rode motorcycles "years ago."  Pure tone thresholds, in decibels were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
20
25
LEFT
20
20
20
20
20

Speech recognition scores were found to be 100 percent in the right ear and 96 percent in the left ear.  A type C tympanogram was obtained on the right side and conductive hearing loss was noted in that ear.  A retracted right tympanic membrane was noted.  A type A tympanogram was obtained on the left side, which was consistent with pure-tones, and middle ear system function was within normal limits.  Contralateral acoustic reflexes were elevated or absent bilaterally, consistent with pure-tone results.  Some ipsilateral reflexes on the left side were present, some elevated and some absent, somewhat consistent with pure-tones. 

The diagnosis was conductive hearing loss in the right ear, non-disabling per VA standards; and hearing within normal limits in the left ear per VA standards.  The examiner opined that the right ear hearing loss was inconsistent with noise exposure.  He reviewed the STRs and noted that the flat hearing loss noted in March 1975 was inconsistent with noise-induced hearing loss.  He concluded that the recovery of hearing later in service was "more consistent with the middle ear problems noted in [service] than noise exposure."  The examiner explained that the last two audiograms performed in service revealed hearing within normal limits per VA standards.  There was no evidence of noise induced hearing loss two months prior to separation, and there was no current evidence of the right ear perforated eardrum noted in 1975. 

In May 2009, the Veteran complained of hearing loss in the right ear with intermittent total hearing loss lasting 20-30 seconds.  He also complained of constant tinnitus that became louder throughout the day and intermittent ear pressure and ear aches, but no infections.  He denied vertigo and otorrhea.   He reported a history of noise exposure for 3 years in the military but no occupational exposure.  Following unremarkable examination he was noted to have normal hearing with a mild conductive component on the left, as well as tinnitus, and this hearing loss was deemed an unusual presentation for someone with tinnitus, but the likelihood of tumor was extremely low.  

In December 2009, the Veteran reported progressive bilateral otalgia, pressure, and fullness; tinnitus; and bilateral fluctuating hearing loss.  Physical examination revealed a very small scar on the right ear tympanic membrane centrally.  Pure tone thresholds, in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
40
45
LEFT
25
30
30
35
45

Speech recognition scores were found to be 96 percent in both ears. 

In April 2011 the Veteran was seen for follow up by audiology now reporting that since he was last evaluated in 2008 by audiology, he had progressive ear symptoms that included bilateral fluctuating hearing loss.  Otoscopy revealed a very small scar of the right temporal membrane, with otherwise normal findings.  The updated audiological evaluation disclosed findings of flat configuration mild to moderate degree mixed hearing loss in the right ear and slight to moderate hearing loss in the left ear.   These results were said to show significant hearing decrease since the previous VA evaluation and further workup including by ENT was recommended.  He was deemed a good candidate for hearing aids.  On further follow-up in May 2011, he continued to complain of symptoms that included tinnitus, as well as intermittent otalgia and pressure. It was noted that the Veteran had previously been seen in the ENT clinic "in the past after a sudden hearing loss in the right ear." It was also noted that the previous audiogram indicated that the Veteran might have had some fluid in the right ear. The assessment was mild asymmetric hearing loss with "most likely" Eustachian tube dysfunction. The audiologist opined that the intermittent otalgia and fullness was "most likely" related to the Eustachian tube dysfunction. The Veteran was prescribed hearing aids for his tinnitus.  Thereafter he continued with routine follow-ups for hearing aid maintenance with VA audiology in August 2011 and November 2011.  

In January 2012, the Veteran complained that his right ear hearing "comes and goes." He also complained of left ear pain. Upon examination in March 2012, there was a bulging erythematous tympanic membrane, left greater than right. The impression was otitis media, bilateral, and allergic rhinitis. An antibiotic was prescribed. 

In April 2012, the Veteran complained of ear aches and tenderness, bilaterally. He stated that the antibiotic helped the pain and improved the muffled sound 50 percent.  Physical examination revealed that the right tympanic membrane was "still slightly injected with some mild fluid behind the tympanic membrane." The impression was bronchitis "with persistent right otitis media bilateral chronic tinnitus (felt to be due to loud sound exposure occurring from his work on the flight deck during active duty)."

During the May 2012 hearing, the Veteran testified that his hearing was "exceptional" when he entered the service, and that "they wanted me to change rates to go into sonar because of my hearing." Hearing Transcript at 3. He indicated that he received VA medical treatment through the years, and that the VA has recorded his ongoing hearing loss. The Veteran also stated that after service he went to school, worked on a farm, and then worked in a lab with earplugs. He further testified that a VA doctor told him that the tinnitus is related to his in-service noise exposure.

VA treatment records from December 2012 revealed continued follow-up for ongoing issues with his ears, primarily for continued tinnitus problems, although it was indicated that plans were made to obtain a consult for an updated hearing test.  However the records from 2013 addressed other medical issues than ear problems.  





On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
30
40
LEFT
35
30
20
30
30

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

The diagnosis was sensorineural hearing loss from 500 to 4000 Hertz in the right and left ears.  

Regarding the etiology of the hearing loss the examiner opined that it was not at least as likely as not caused by or a result of any event in service.  The opinion was based on review of the claims file, the service and medical history, clinical expertise and review of literature along with consideration of the current degree of hearing loss.  Claims file review included noting the enlistment examination showed normal hearing in the right ear and a pre-existing mild hearing loss at 500 Hertz (although the Board notes this is actually not shown to meet VA hearing loss criteria) and  upper limits of normal at 6000 Hertz.  The examiner noted that the service treatment records in March 1975 reported a flat mild to moderate hearing loss in both ears, yet the reporting physician requested a more precise audiometric method to see if hearing loss was truly present.  Inadequate hearing protection and ringing ears was noted to be reported also in March 1975.  The examiner noted that 3 months prior to separation, an April 1975 examination showed normal hearing in both ears with no significant threshold shift, and the June 1976 VA examination done a year after discharge was also normal.  

Thus the examiner concluded that there is no objective evidence of acoustic trauma or hearing loss in either ear.  A VA examination of December 2008 done 33 years post service was noted to show normal hearing in both ears except for mild conductive loss at 250 and 500 Hertz in the right ear and only at 250 Hertz in the left ear.  On the day of this examination, a flat mild sensorineural hearing loss was present in both ears, with an air bone gap at 250 Hertz in the right ear.  This flat hearing loss was deemed inconsistent with noise induced hearing loss or high frequency hearing loss that starts at 4000 Hertz and gradually occurs in the higher, then lower frequencies as exposure increases.  The Veteran also reported occupational and recreational noise exposure.  Therefore in this examiner's opinion, the hearing loss was less likely as not due to military noise exposure but more than likely impacted by civilian noise exposure, presbycusis and/or some other etiology.  Regarding any other ear disorder or pathology, the only other diagnosed ear disorder on this examination is noted to have been the bilateral tinnitus, for which service connection is currently in effect.  

The April 2013 VA examination for other ear disorders besides hearing loss was noted to include a history of serous otitis, resolved in service, with the history of having had pain and pressure of the ears in service while on the flight deck, and the history of being taken off the flight deck duly noted.  The history of problems that included aching ears noted in the 1976 VA examination a year after service was also noted.  He denied any issues with ear infections post service, and it was noted that his right ear had episodes of "cutting off" in October 2012.  He currently was noted to have treatment for his tinnitus by a psychiatrist and he also complained of pressure all the time in his ears.  

The examiner reviewed the records that included the service treatment records showing ear problems in service including serous otitis and right eardrum perforation in 1975, as well as the well documented noise exposure.  The examiner also reviewed the post service records that included findings of Eustachian tube dysfunction in December 2008.  Review of systems was negative for any current vestibular conditions; infectious, inflammatory and/or other ear conditions; or benign or malignant neoplasm affecting the ears.  Physical examination of the ears revealed normal external ear and ear canals.  The left tympanic membrane was normal.  However the right tympanic membrane (TM) was noted to have a very slight abnormality of light reflex that might represent a thinned area of the TM described by the audiologist as a small shadow or anomaly, and was felt to be insignificant.  This was not a scar and it would be speculative to say if this was due to an old healed perforation.  Examination of gait and coordination was normal.  The examiner did note that the Veteran did report having very poor balance.  However the examiner determined the Veteran to have a normal ear examination.  No further findings or opinion regarding middle ear dysfunction were reported as the examiner determined that there was no ear condition of either ear.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

In this instance, the VA examiners' opinions of April 2013 were not equivocal.  The audiological and ear disorders examiners were very specific and direct in the opinions that were provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board would further point to the opinions provided by the VA audiologist and the ear disorders examiner in the April 2013 VA examination were not vague or ambiguous with the assertions made, and the audiological examiner discussed why the appellant's bilateral hearing loss was not related to service.  The ear disorders examiner explained that no actual disability of the middle ears was present and provided findings on physical examination to support the opinion that no actual disability was present In other words, the Board believes that the April 2013 VA examiners provided sound reasoning in the analysis of the situation. The VA medical specialists reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  There is not shown to be a medical opinion of record which directly contradicts this opinion.

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion. Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinion provided in April 2013 on which it bases its determination that service connection for bilateral hearing loss and middle ear dysfunction is not warranted.  In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the appellant's claim for service connection for bilateral hearing loss with middle ear dysfunction.  The provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012) regarding reasonable doubt are not applicable. The claim must be denied. 

The Veteran is competent to state that he has had bilateral hearing loss, along with symptoms of ear pain, or pressure or other symptoms potentially suggestive of middle ear dysfunction since his service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran is not competent to offer a medical opinion on the etiology of his hearing loss, or any other ear dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus the Board does not find that the Veteran's contentions are of significant probative value, and lend far greater weight to the VA examiners' opinions of April 2013.  
.
Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with bilateral hearing loss, and has suffered with symptoms of ear pain, the weight of the medical evidence is against a finding that these conditions are related to his military service.  Regarding middle ear dysfunction, the evidence does not reflect a current disability.  On these facts, the preponderance of the evidence is against the claim. 

Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss with middle ear dysfunction is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


